Citation Nr: 1638404	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-04 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The appellant asserts that he served as a guerrilla in the service of the Armed Forces of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines, which determined that the appellant did not have qualifying service to be eligible for a one-time payment from the FVEC Fund.

In September 2014, the Board remanded the appellant's claim for further evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the FVEC Fund.  Although the Board regrets the delay, another attempt to verify the nature of the appellant's service is necessary prior to adjudication of his claim.

The appellant asserts that he had guerilla service in the Commonwealth Army of the Philippines from September 20, 1943, to January 30, 1946.  As proof of qualifying service, he has submitted numerous documents issued by the Philippine government.  He has also provided various lay statements in support of his claim.  The information he has provided shows he served with the Headquarters Company 1st Battalion (Bn.), 71st Infantry (Inf.) Battalion Regiment attached to the 342nd Inf., 86th Division (Div.).  The information also shows his unit as Hq. and Hq. Co, 5th, Inf. 2nd Div.

The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).  

When a claimant does not submit evidence of service or the evidence submitted does not meet the requirements set forth in 38 C.F.R. § 3.203(a), the Department of Veterans Affairs will request verification of service from the service department.  38 C.F.R. § 3.203(c).  

In June 2010, October 2010, and December 2011, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  However, a January 2012 letter sent directly to the appellant from NPRC stated that he did serve as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, from November 17, 1942, to January 28, 1946.  The letter also stated "[T]his service is not considered as active service in the United States Army."  The RO subsequently sought clarification from NPRC regarding the discrepancy between the January 2012 letter that was sent to the appellant and the other certifications that had been provided.  In June 2014 and July 2014, NPRC recertified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, but did not provide an explanation for the prior discrepancy.

In August 2014, the United States Court of Appeals for Veterans Claims (Court) reviewed a Memorandum of Agreement (MOA) between the Department of the Army and the National Archives and Records Administration (NARA) dated in November 1998 in which the Department of the Army transferred responsibility for 'reference services' regarding a collection of Philippine Army files.  See Tagupa v. McDonald, 27 Vet. App 95 (2014).  In that MOA, NARA agreed to respond to requests involving the files but the Department of the Army retained responsibility for 'decisions or determinations that can only be made by the legal custodian of the records.'  The Court found that the MOA was ambiguous regarding whether the authority to determine qualifying service was delegated to NARA and NPRC, a subordinate agency.  Id. at 101.  It noted that, absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  Id. at 96.

In September 2014, in light of the Court's holding in Tagupa as well as the discrepancy between the January 2012 letter NPRC sent to the appellant and the other certifications of record, the Board remanded the appellant's claim for service verification by the Department of the Army.  Specifically, the Board asked the Department of the Army for verification of the appellant's service based on his assertion that he served as a recognized guerrilla and for certification as to whether the appellant had unrecognized guerilla service under a recognized commissioned officer.

In April 2015, the RO completed a VA Form 21-3101 asking the Department of the Army to "re-verify" the appellant's service.  In January 2016, the RO uploaded to the appellant's claims file a new MOA between the Department of the Army and NARA that had been finalized that month and superseded the November 1998 MOA that was the subject of the Court's decision in Tagupa.  The new MOA indicated that NARA agreed to receive and research inquiries concerning personnel status recorded in the Philippine Army Files.  It further stated that if the records showed a favorable or unfavorable U.S. Army determination concerning personnel status, then NARA would respond to a requestor but must provide the basis for the determination contained in the Files and provide releasable copies of responsive records.  If the records did not show a favorable or unfavorable U.S. Army determination, NARA would forward the inquiry to the Adjutant General, U.S. Army Human Resources Command, with research results and copies of records and draft correspondence.  The MOA also indicated that the Department of the Army would respond to inquiries concerning personnel status where the U.S. Army did not make a determination.

The verification responses received following the Board's September 2014 remand consist of August 2015 and June 2016 letters from NPRC to the Department of the Army.  Those letters discuss NPRC's findings regarding verification of the appellant's service and reference a previous negative service determination issued by the Department of the Army.  However, putting aside the question of whether the January 2016 MOA accomplishes what the Court found the 1998 MOA between the Department of the Army and NARA did not, a direct response from the Department of the Army is still not of record.  Indeed, as just discussed, the only pertinent findings associated with the file were issued by NPRC, not by the Department of the Army as the August 2015 and June 2016 NPRC letters stated.  Furthermore, the responses received since the Board's remand still do not include a determination regarding unrecognized guerilla service as requested.  They also fail to address the discrepancy between the January 2012 letter NPRC sent to the appellant and the other certifications of record.

In short, in view of the development and consideration of evidence that was requested in the Board's 2014 remand and the development and consideration of evidence that has occurred to date, an additional remand is necessary to fulfill VA's duty to assist the appellant in the development of his claim and to substantially comply with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding the Board errs as a matter of law when it fails to ensure substantial compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Department of the Army and request verification, directly from the Department of the Army, 
of whether the appellant had qualifying service as a member of the Philippine Commonwealth Army, including (1) recognized guerilla service, or 
(2) unrecognized guerrilla service under a recognized commissioned officer.

Provide the Department of the Army with copies of any relevant records in the claims file in connection with this request.  The request should include all dates reported for the appellant's claimed service (including the dates provided by NPRC which were November 17, 1942, to January 28, 1946), and any unit in which he claims to have served.  The Department of the Army's response must be added to the claims file.  Please note that a prior response directly from the Department of the Army or from the Adjutant General, U.S. Army Human Resources Command, is not of record.

2.  If the Department of the Army's determinations regarding the foregoing are unfavorable, NPRC must explain the discrepancy between the information NPRC provided in its January 2012 correspondence to the appellant and the information NPRC provided in the certifications it sent to the RO.

3.  After receipt of a reply from the Department of the Army, and after taking any additional action deemed warranted, readjudicate the issue of whether the appellant is legally entitled to a one-time payment from the FVEC Fund.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




